Order entered October 26, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-01042-CR
                                       No. 05-17-01043-CR
                                       No. 05-17-01044-CR

                         JAIME ANTONIO ALVARENGA, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F11-26734-V, F11-26736-V & F11-26739-V

                                             ORDER
        Appellant timely appealed the trial court’s June 12, 2015 judgments; however, we did not

receive his notices of appeal until September 5, 2017. Two days later, we notified court reporter

Peri Wood that the record was overdue and directed her to file it by October 7, 2017. To date,

the reporter’s record has not been filed, and we have had no communication from Ms. Wood.

        We ORDER court reporter Peri Wood to file the complete reporter’s record in these

appeals within THIRTY DAYS of the date of this order. We caution Ms. Wood that the failure

to file the reporter’s record by that time will result in the Court utilizing whatever remedies it has

available, including ordering that she not sit until the complete reporter’s record in these appeals

is filed.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Brandon Birmingham, Presiding Judge, 292nd Judicial District Court; to Peri Wood,

official court reporter, 292nd Judicial District Court; and to counsel for all parties.



                                                       /s/     LANA MYERS
                                                               JUSTICE